DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-4 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seta Publication No. US 2014/0071567.
	Regarding claim 1, Seta discloses a switch chip, comprising: 
a first switch device [Fig. 4, SW], electrically coupled between a first pad [Fig. 4, 2c1] and a second pad [Fig. 4, 2c2]; 
a first ESD protection device [Fig. 4, Dp], electrically coupled to a third pad [Fig. 4, VDD], wherein the third pad is electrically coupled to the first pad through a first bond wire [Fig. 4, VDD is coupled to 2c1 through a wire]; and 
a second ESD protection device [Fig. 4, Dn], electrically coupled to a fourth pad [Fig. 4, VSS], wherein the fourth pad is electrically coupled to the second pad through a second bond wire [Fig. 4, VSS is coupled to 2c2 through a wire].
	Regarding claim 2, Seta discloses that the first switch device, the first ESD protection device, the second ESD protection device, the first pad, the second pad, the third pad, and the fourth pad are deposited in a die [par. 0022, all elements are deposited in a semiconductor package].
	Regarding claim 3, Seta further comprises a first pin [Fig. 4, P1 of 12], electrically coupled to the third pad [Fig. 4, VDD] through a third bond wire; and a second pin [Fig. 4, P1 of bottom 12], electrically coupled to the fourth pad [Fig. 4, VSS] through a fourth bond wire.
	Regarding claim 4, Seta discloses that the die, the first pin, and the second pin are deposited in a package [par. 0022].
	Regarding claim 19-21, Seta discloses all claim limitations that are rejected in the above claims.
	  Allowable Subject Matter
Claims 5-18, 22-33 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 5: The prior art does not disclose a switch chip, comprising: a second switch device, electrically coupled between the first pad and a third pad; a first ESD protection device, electrically coupled to a fourth pad, wherein the fourth pad is electrically coupled to the first pad through a first bond wire; a second ESD protection device, electrically coupled to a fifth pad, wherein the fifth pad is electrically coupled to the second pad through a second bond wire; and a third ESD protection device, electrically coupled to a sixth pad, wherein the sixth pad is electrically coupled to the third pad through a third bond wire.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 12: The prior art does not disclose a switch chip, comprising: a second switch device, electrically coupled between the second pad and a third pad; a third switch device, electrically coupled between a fourth pad and a fifth pad;  a fourth switch device, electrically coupled between the fifth pad and a sixth pad;  a fifth switch device, electrically coupled between a seventh pad and an eighth pad; a sixth switch device, electrically coupled between the eighth pad and a ninth pad;  a first ESD protection device, electrically coupled to a tenth pad, wherein the tenth pad is electrically coupled to the first pad through a first bond wire, and electrically coupled to the fourth pad through a second bond wire, and electrically coupled to the seventh pad through a third bond wire; a second ESD protection device, electrically coupled to an eleventh pad, wherein the eleventh pad is electrically coupled to the third pad through a fourth bond wire, electrically coupled to the sixth pad through a fifth bond wire, and electrically coupled to the ninth pad through a sixth bond wire; a third ESD protection device, electrically coupled to a twelfth pad, wherein the twelfth pad is electrically coupled to the second pad through a seventh bond wire; a fourth ESD protection device, electrically coupled to a thirteenth pad, wherein the thirteenth pad is electrically coupled to the fifth pad through an eighth bond wire; and a fifth ESD protection device, electrically coupled to a fourteenth pad, wherein the fourteenth pad is electrically coupled to the eighth pad through a ninth bond wire.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 22: The prior art does not disclose a switch chip, comprising: a second switch device, wherein a terminal of the second switch device is electrically coupled to the third pad through a fifth bond wire, and another terminal of the first switch device and another terminal of the second switch device both are electrically coupled to the first pad through a sixth bond wire.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
The following is an examiner’s statement of reasons for allowance of claim 28: The prior art does not disclose a switch chip, comprising: a second switch device, wherein a terminal of the second switch device is electrically coupled to the second pad through a seventh bond wire, and another terminal of the first switch device and another terminal of the second switch device both are electrically coupled to the third pad through an eighth bond wire; a third switch device, wherein a terminal of the third switch device is electrically coupled to the first pad through a ninth bond wire; a fourth switch device, wherein a terminal of the fourth switch device is electrically coupled to the second pad through a tenth bond wire, and another terminal of the third switch device and another terminal of the fourth switch device both are electrically coupled to the fourth pad through an eleventh bond wire; a fifth switch device, wherein a terminal of the fifth switch device is electrically coupled to the first pad through a twelfth bond wire; and a sixth switch device, wherein a terminal of the sixth switch device is electrically coupled to the second pad through a thirteenth bond wire, and another terminal of the fifth switch device and another terminal of the sixth switch device both are electrically coupled to the fifth pad through a fourteenth bond wire.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836